DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 18, 2022 has been received and entered.  Claims 1-5, 14-17, and 22-25 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group II, now claims 14-17 and 22-25, in the reply filed on May 18, 2022 is acknowledged.
4.	Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 14-17 and 22-25 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 14-17, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (Natural Products Communications (2014), vol. 9, no. 4, pp. 445-450).
	This reference teaches a method for enhancing immunity by administering a noni fruit extract to a subject.  The extract is made by extracting the noni fruit in 50% ethanol followed by fractionation with water.  The reference teaches that the extract and the fraction contain the iridoid deacetylasperulosidic acid as an active ingredient.  The reference also state that polysaccharides are present in the extract (see page 446, second column; page 447, fifth paragraph in second column; page 448, first paragraph in first column; page 449, second paragraph in second column).  The reference does not measure the weight of the polysaccharides.  However, since the reference teaches using the same solvents as claimed to create the noni fruit extract, it is reasonable to conclude that the reference extract would inherently contain polysaccharides of the claimed weights.  Therefore, the reference appears to anticipate the claims despite not determining the weights of the polysaccharides.
7.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak (Pharm. Biol. (2010) vol. 48, no. 7,  p. 724-731).
	This reference teaches a method for immunostimulation by administering a 50% ethanolic extract from noni fruit to a subject or administering a polysaccharide containing water fraction of an extract to a subject (see page 725 “Hydroalcoholic extract” and “Fraction I” sections).
8.	Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (CN 109198635 – English translation).
	This reference teaches a method for enhancing the immune system by administering an extract from noni fruit (see paragraph 34 of the translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 14-17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (Natural Products Communications (2014), vol. 9, no. 4, pp. 445-450).
The teachings of this reference are discussed above in paragraph 6.  As discussed above, the reference teaches that the noni extract is made by extracting the noni fruit in 50% ethanol followed by fractionation with water.  The reference does not specifically teach all of the extraction parameters claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  An artisan of ordinary skill would readily appreciate that the concentration of a solvent, the extraction temperature, and extraction time are result effective variables that can be varied through routine experimentation in order to best achieve the extraction of the active ingredients taught by the reference.  Furthermore, steps such as pulverizing the fruit prior to extraction are well known and routinely employed. In this particular case, there is no evidence that the claimed extraction parameters produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of the extraction parameters would have been obvious before the effective filing date of applicant’s claimed invention.

10.	No claims are allowed.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655